Citation Nr: 0949008	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-40 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a service connection claim for left ear otitis media 
residuals.

2.  Entitlement to service connection for a left ear 
condition, to include otitis media residuals and hearing 
loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife and Veteran's Son-in-law



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the Navy from March 
1948 to January 1950 and in the Army from March 1953 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied his request to 
reopen his claim for service connection for left ear otitis 
media.

The Veteran testified at a May 2007 RO hearing and a May 2009 
Video Conference hearing, before the undersigned.  Copies of 
these hearing transcripts have been associated with the 
claims file.

In June 2009 the Board's remanded this matter for 
adjudication of the Veteran's claim of clear and unmistakable 
error in a March 1960 rating decision, which was found to be 
inextricably intertwined with the question of whether new and 
material evidence had been received to reopen the right ear 
otitis media claim.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a left ear 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  The Veteran's claim for service connection for residuals 
of left ear otitis media was denied in a March 1960 rating 
decision as the evidence did not establish that this pre-
existing disability was worsened or aggravated by service 
beyond that to be expected from the nature of the condition; 
the Veteran did not appeal this decision.

2.  Evidence received since the March 1960 rating decision 
denying service connection for residuals left ear otitis 
media relates to an element of the claim that was found to be 
lacking and raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The March 1960 rating decision denying service connection 
for residuals of left ear otitis media is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the March 1960 rating decision 
denying service connection for left ear otitis media is new 
and material. 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision with 
regard to the Veteran's request to reopen his service 
connection claim for left ear otitis media, further notice or 
assistance is unnecessary to aid him in substantiating this 
claim.

Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2009); 
38 C.F.R. § 3.303(a) (2009).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical profession."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic disabilities such as organic diseases of the 
nervous system are presumed to have been incurred in service 
if such manifested to a compensable degree within one year of 
separation from service.  This presumption applies to 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).

Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b).  A 
preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation will 
not be conceded where the pre-existing condition underwent no 
increase in service.  38 C.F.R. § 3.306(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

New and Material Evidence Criteria

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been 
submitted VA looks to the evidence received since the last 
final denial of the claim on any basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously 
submitted to VA and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).

If VA either receives or associates with a claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim at any time after VA issues a decision on a 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  
These official service department records include service 
records that are related to a claimed in-service event, 
injury or disease, regardless of whether such records mention 
the veteran by name.  38 C.F.R. § 3.156(c)(i).

Otitis Media New and Material Evidence Claim

The Veteran claims that acoustic trauma sustained during his 
service, including exposure to bazooka and machine gun fire, 
caused him to suffer from left ear hearing loss.  He also 
argued that his in-service exposure to acoustic trauma 
worsened his pre-existing left ear otitis media.

A March 1960 rating decision denied the Veteran's service 
connection claim for left ear otitis media as the evidentiary 
record established that this condition pre-existed service 
and that this condition was not worsened or aggravated by 
service beyond that to be expected from the nature of the 
condition.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1105. 

The evidence considered in the March 1960 rating decision 
included the Veteran's service treatment records and a 
February 1960 VA audiology examination.

A February 1948 Navy entrance examination noted that his left 
ear was normal and was negative for any other relevant 
abnormalities.  A February 1948 treatment note, dated four 
days after the entrance examination, reflected the Veteran's 
complaints of intermittent left ear drainage "for as long as 
he can remember" and aching.  A diagnosis of chronic otitis 
media was made. 

The Veteran reported that he began to experience left ear 
drainage at age 10 and that this drainage continued daily 
until age 14 in a subsequent February 1948 treatment note.  
He also reported that this discharge began reoccurring four 
months prior to enlistment and has continued since that time.  
Physical examination noted a moderate amount of malodorous 
discharge in the canal with scarring but no definite 
perforation.  A follow-up February 1948 treatment note 
indicated that his left ear drum moved freely, that the 
perforation had healed and that drainage had been absent for 
the past week.  A January 1950 Navy discharge examination no 
perforation to his ear drums.

A January 1953 Army entrance examination and an August 1954 
discharge examination were negative for any relevant 
abnormalities.  The Veteran denied having any medical 
complaints at the time of his discharge examination or that 
he suffered from a serious injuries or diseases.

The Veteran reported left ear pain and decreased left ear 
hearing in a February 1960 VA audiology examination.  
Physical examination noted that his left ear tympanic 
membrane was scarred and that there was no drainage.

Evidence received since the March 1960 rating decision 
included portions of the Veteran's Navy personnel records, 
various private treatment records, an August 2005 opinion 
from Dr. C. A. and a June 2007 VA otolaryngology examination.  
The Veteran offered testimony at a May 2007 RO hearing and a 
May 2009 Video Conference hearing.

Excerpts from the Veteran's Navy personnel file detailed the 
recruit training he received, including completing 
instruction on the rifle range and the completion of a Fire 
Fighters' training course.

Post-service treatment records document various treatments 
for chronic ear secretions and bilateral hearing loss.

The Veteran reported that he had a hole in his left eardrum 
prior to entering service in his May 2009 Video Conference 
hearing.  He received treatment for the condition while in 
the Navy and began to experience ringing in his ears.  
Exposure to acoustic trauma, including bazooka and machine 
gun fire, while in-service was reported.  His first post-
service treatment for an ear condition occurred in the early 
1960s.  The Veteran's wife testified that his condition has 
gotten progressively worse through the years and that he has 
suffered from ear infections every three or four months since 
service.  

The Veteran's testimony relates to the previously 
unestablished elements of aggravation.  The 2005 medical 
opinion provides evidence on the previously unestablished 
element of a link between the current hearing loss and 
service. As such this evidence is new and material, and the 
claim is reopened.


ORDER

New and material evidence having been received, the service 
connection claim for left ear otitis media is reopened.


REMAND

The August 2005 private opinion is insufficient to support a 
grant of service connection for hearing loss as the as it is 
based on an incomplete history, in that it does not reflect 
consideration of the reports of pre-existing otitis media.  
See Reonal v. Brown, 5 Vet. App. 458, 491 (1993) (an opinion 
based upon an inaccurate factual premise has no probative 
value).

A June 2007 VA otolaryngology examiner opined that the 
Veteran's current bilateral hearing loss was less likely than 
not due to in-service noise exposure as a February 1960 
audiogram was normal.  This examiner also indicated that the 
Veteran's hearing loss and recurrent ear infections "played 
a large part in the etiology of [his] bilateral tinnitus" 
but also indicated his bilateral hearing loss and bilateral 
intermittent tinnitus conditions were secondary to his ear 
disease.  

A June 2007 VA audiology examiner also opined that the 
Veteran's hearing loss was not caused by in-service noise 
exposure.  There is no opinion as to whether the left ear 
otitis media was clearly and unmistakably not aggravated in 
service.  See 38 U.S.C.A. § 1111, 1137 (West 2002) (a Veteran 
is presumed to be in sound condition when accepted for 
service, except for conditions that clearly and unmistakably 
pre-existed service and were not aggravated therein).  

A new VA otolaryngology examination is therefore required to 
determine whether the Veteran's pre-existing left ear otitis 
media had been worsened or aggravated by service or whether 
there is a nexus between any other left ear condition and 
service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should afford the Veteran a 
VA examination to obtain an opinion as to 
whether otitis media clearly and 
unmistakably pre-existed service, and 
clearly and unmistakably was not 
aggravated in service.  All indicated 
diagnostic testing should be conducted.  
The claims file including a copy of this 
remand must be made available to, and be 
reviewed by, the examiner.  The examiner 
should indicate such review in the 
examination report or in an addendum.

The examiner should provide a rationale 
for this opinion.  

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms, and that the Veteran's reports 
must be considered in formulating the 
requested opinion.

2.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


